DETAILED ACTION
	This Office action is in response to the Request for Continued Examination and Amendment filed on 22 June 2022. Claims 1-20 are pending in the application. Claims 17-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edwin Garlepp, Reg. No. 45,330. On 08 August 2022.

The application has been amended as follows: 
In line 12 of claim 1, “uncover” has been deleted and  - -expose- -  has been inserted therein.
In line 20 of claim 9, “uncover” has been deleted and  - -expose- -  has been inserted therein.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 7-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to require “removing the second etch stop layer completely using a plasma etching process to uncover the first etch stop layer and the spacer, the first etch stop layer preventing exposure of the source/drain contact region to the plasma etching process and after the removing the second etch stop layer completely, removing the first etch stop layer completely using a non-plasma etching process to uncover the source/drain contact region”. 
With respect to independent claim 1, Seong et al. (US 2019/0333812) and Glass et al. (US 9,633.835) can be applied as follows: As shown in Fig. 26 of Seong et al., US 2019/0333812, the second etch stop layer 180 is completely removed (in the contact hole CH) to uncover the first etch stop layer 162 and the spacer 140, the first etch stop layer 162 preventing exposure of the source/drain contact region 150 and after the removing the second etch stop layer 180 completely, the first etch stop layer 162 is removed completely using a non-plasma etching process (see paragraphs [0151]-[0152]) to uncover the source/drain contact region 150.  As shown in Fig. 2D of Glass et al., US 9,633.835, the second etch stop layer 230 is completely removed (in the source/drain contact trench 240) to uncover the first etch stop layer 220 and the spacer 208, the first etch stop layer 220 preventing exposure of the source/drain contact region and after the removing the second etch stop layer 230 completely, the first etch stop layer 220 is removed completely using a non-plasma etching process (see column 9, lines 4-12) to uncover the source/drain contact region. 
To “uncover” means to remove something on top of or in front of something, therefore, “uncover” does not require exposing anything by the uncovering step. Since, “uncover” does not require exposing the first etch stop layer and the spacers (as recited in claim 1) or exposing the localized etch stop regions and the spacers (as recited in claim 9), independent claims 1 and 9 have been amended, respectively, to require “removing the second etch stop layer completely…to expose the first etch stop layer and the spacer” and to require “removing the global etch stop layer completely…to expose the localized etch stop regions and the spacers”. As shown in Fig. 26 of Seong et al., removal of the second etch stop layer 180 does not expose the first etch stop layer 162 and the spacers 140. Likewise, as shown in Fig. 2D of Glass et al., removal of the second etch stop layer 230 does not expose the first etch stop layer 220 and the spacers 208.

With respect to claim 9, although Seong et al. discloses forming localized etch stop regions 162, depositing a global etch stop layer 180, the global etch stop layer covering spacers 140, Seong et al. fails to teach or suggest depositing an insulating material over the global etch stop layer, as required in independent claim 9. With respect to claim 9, Glass et al. teach forming localized etch stop regions 320 conformally covering the epitaxial regions 310, the localized etch stop regions 320 being formed locally only over the epitaxial regions 310 without covering the plurality of dummy gates 304, see Fig. 3B and column 10, line 61, bridging column 11 to line 1; depositing a global etch stop layer 330 conformally over the substrate 300, the global etch stop layer 330 covering the plurality of dummy gates 304 and the localized etch stop regions 320, see Fig. 3C and column 11, lines 1-16;  30190563US01depositing an insulating material 332 over the global etch stop layer 330, see Fig. 3C and column 11, lines 1-16; exposing the plurality of dummy gates by removing portions of the global etch stop layer 330 and portions of the insulating material 332, see Fig. 3C and column 11, lines 5-7; replacing the plurality of dummy gates with a plurality of metal gates, see Fig. 2C’ and column 4, lines 45-59 and column 8, lines 16-58; using a contact opening mask, removing an underlying portion of the insulating material 332 to expose the global etch stop layer 330, see Fig. 3D and column 11, lines 17-32; removing the global etch stop layer 330 to expose the localized etch stop regions 320, see Fig. 3D and see column 11, lines 17-32, and column 8, lines 59-65; and removing the localized etch stop regions 320 completely, after removing the global etch stop layer completely, to uncover the epitaxial regions 310, see Fig. 3E and column 11, line 33, bridging column 12 to line 41. However, Glass et al. do not disclose spacers positioned on sidewalls of the plurality of dummy gates 304, depositing a global etch stop layer conformally over the substrate, the global etch stop layer covering the spacers, the plurality of dummy gates 304 and the localized etch stop regions 320, and removing the global etch stop layer completely by a plasma etch process to expose the localized etch stop regions and the spacers, as required in claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822